Citation Nr: 0508707	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-23 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1940 to July 
1945, December 1951 to December 1953, and December 1953 to 
May 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of May 1999.  This matter was 
originally on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California, which, in pertinent part, denied 
service connection for the cause of the veteran's death and 
denied entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.  The RO further 
denied entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1151 by a supplemental 
statement of the case, dated in June 1997.  The appellant 
perfected an appeal on this issue as well.  







FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  VA failed to diagnose and/or treat the veteran's 
pancreatic cancer with metastasis in February or May 1995.

3.  VA failed to exercise the degree of skill and care 
ordinarily required of the medical profession and had the 
degree of skill and care ordinarily required been exercised, 
the veteran's pancreatic cancer with metastasis reasonably 
should have been diagnosed and treated in February or May 
1995.

4.  The evidence is in relevant equipoise on the point of 
whether the veteran has an additional disability (i.e., the 
veteran would have lived longer but instead his inevitable 
death was hastened) as a result of VA's failure to diagnose 
his pancreatic cancer with metastasis in February or May 
1995. 

5.  The grant of Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1151 rendered moot the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death under the provisions of 
38 U.S.C. § 1310.

6.  The grant of Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1151 rendered moot the 
appellant's claim of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C. § 1318.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C. 
§ 1151 have been met.  38 U.S.C.A.       § 1151 (West 1991); 
38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.800, 3.358 (2004); VAOPGCPREC 40-97; 
VAOPGCPREC 5-01.

2.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is moot.  38 
U.S.C.A. §§ 511(a), 7104, 1310 (West 2002); 38 C.F.R. §§ 
3.312, 20.101 (2004).

3.  The appellant's claim of entitlement to Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C. 
§ 1318 is moot.  38 U.S.C.A.      §§ 511(a), 1318, 7104 (West 
2002); 38 C.F.R. §§ 3.22, 20.101, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to appellant's claim. 


Evidence 

The certificate of death indicates that the veteran died on 
May [redacted], 1996, and lists his immediate cause of death as 
cardiac failure due to or as a consequence of blood loss 
anemia and pancreatic cancer with metastasis.

At the time of the veteran's death, service connection was in 
effect for several disorders, including ventral hernia, post-
operative hiatal hernia.

VA treatment records dated from July 1983 to May 1995 are 
significant for treatment of Barrett's esophagus at CURE 
[Center for Ulcer Research and Examination].  The veteran's 
complaints included heartburn, reflux, and back pain 
associated with osteoarthritis.  VA treatment records are 
further significant for reports of multiple "surgical 
pathology" specimens/biopsies.  A February 14, 1995 report 
on an esophageal, gastric, and duodenal biopsy taken on 
January 6, 1995, noted preoperative and postoperative 
diagnoses of Barrett's, rule out dysplasia.  The examiner 
commented that the biopsy was also reviewed by K.A.R., M.D., 
of the Anatomic Pathology Staff, who concurred with the 
diagnosis of microfocal, high-grade glandular dysplasia.  A 
May [redacted], 1995 report on an esophageal, gastric, and duodenal 
biopsy taken on May 14, 1995, noted preoperative and 
postoperative diagnoses of Barrett's, rule out dysplasia.  
The examiner referenced the previous esophageal biopsy 
specimen taken in February 1995 and commented that the 
"persistence of low-grade glandular dysplasia in several 
biopsy specimens of the Barrett's esophagus warrants 
continued clinical surveillance in this case."  

St. John's Hospital records dated from December 1995 to May 
1996 showed that the veteran was treated for pancreatic 
cancer with metastatic disease to the liver and blood loss 
anemia secondary to Barrett's esophagus and esophageal 
ulcers.  The records showed that the veteran was hospitalized 
from December 17, 1995 to December 25, 1995, during which 
time a computerized tomography scan of the abdomen revealed a 
mass at the head of the pancreas-suspected carcinoma.  The 
exploratory laparotomy revealed adenocarcinoma of the head of 
the pancreas with advanced direct extension to the posterior 
wall of the antrum of the stomach, and extension of the 
carcinoma to the area of the common bile duct just distal to 
the common hepatic duct.  During this period, the records 
also showed that the veteran reported that he had had no 
changes in bowel habits, but he had epigastric pain that 
possibly radiated to the back, but he was not quite sure due 
to the fact that he also had arthritis.  It was noted that 
the veteran used to drink a lot and he had slowed down in the 
past few months.  It was further reported that the veteran 
indicated that he had been a fairly healthy, active person 
who noted a change in his chronic back pain.  The veteran 
related that the location seemed to be higher in his back, 
between his shoulder blades at times, however, he did not 
slow down his activity.  The veteran reported that he only 
noted some recent onset of anorexia and weight loss, but 
never actually had vomiting or what he considered to be 
abdominal pain.  Lastly, the veteran indicated that he had a 
long-term history of Barrett's esophagus following hiatal 
hernia surgery, and he thought that some of his anorexia and 
discomfort were related to that.  The records further noted 
that due to the highly infiltrative nature of the cancer, Dr. 
T. was unable to resect the tumor but did perform a bypass 
procedure.  The veteran underwent an upper (GI) 
gastrointestinal endoscopy on May 14, 1996 that revealed 
Barrett's esophagus, no active bleed, moderate gastritis, 
considerable amount of retained food debris, and distal 
antral and pylorus deformity with scarring most likely from 
previous peptic disease.  

Records from Dr. R.M. dated from December 1995 to April 1996 
showed that the veteran was treated for metastatic cancer of 
the pancreas.  In April 1996, a CT scan also revealed a new 
metastatic lesion in the liver.     

At the February 1999 travel board hearing, the appellant 
testified that the veteran was in the ulcer research program, 
during which time the veteran complained of "back pain, 
stomach pain, nausea, [and] all the things that went along 
with pancreatitis or liver problems."  The appellant 
indicated that the doctors advised the veteran that those 
symptoms were a part of his Barrett's ulcer, gas, acids, or 
the new drugs he was using.  The appellant testified that she 
and the veteran were advised that a couple of his biopsies 
came back abnormal and appellant maintained that the 
physician failed to follow up with additional testing despite 
the veteran's complaints of nausea and loss of weight.  The 
appellant testified that she was advised that had the cancer 
been detected earlier, the veteran would have lived three to 
five years longer.  

In an April 25, 1997 letter, R.E.M., M.D. of Ventura County 
Hematology Oncology Specialists, reported that she took care 
of the veteran from December 17, 1995 until his death in May 
1996.  Dr. R.E.M. indicated that the veteran presented to the 
medical facility with obstructive jaundice and underwent an 
exploratory laparotomy on December 19, 1995.  Dr. R.E.M. 
noted that the exploratory laparotomy revealed a locally 
advanced carcinoma of the pancreas infiltrating to the wall 
of the veteran's stomach, causing partial obstruction as well 
as invasion into the periportal area of the liver, causing 
obstruction of the biliary tract.  Dr. R.E.M. contended that 
the veteran was evaluated "[e]arlier in 1995" at the VA 
Wadsworth facility where he had been a patient for a number 
of years.  Dr. R.E.M. maintained that "[a]t that time" the 
veteran complained of pain in the upper abdomen through to 
the back.  Dr. R.E.M. noted that it was unclear what kind of 
evaluation was done there but the veteran was told that there 
was nothing seriously wrong with him.  Dr. R.E.M. reported 
that less than six months later the veteran had surgery for 
the locally advanced cancer.  Dr. R.E.M. added that this was 
treated with chemotherapy, but the veteran did not respond 
and he died within six months of his surgery.  Dr. R.E.M. 
then provided the following opinion:

Based upon the findings at the time of his surgery, 
[the veteran] may have had a more treatable tumor 
if found earlier.  He certainly had that tumor at 
the time of his workup at the Veterans Hospital for 
Barrett's esophagus.  If the diagnosis had been 
made at that time, he would have had his surgery 
through the veterans facility and not at St. John's 
Regional Medical Center in Oxnard.

In a June 20, 1997 letter, S.O.N., M.D. of Internal Medicine, 
reported that he took care of the veteran from March 8, 1994 
until his death in May 1996.  Dr. S.O.N. noted that prior to 
the veteran's initial visit, he was under the care of the 
CURE Clinic at the VA medical facility in Wadsworth, 
California.  Dr. S.O.N. indicated that the veteran's 
diagnoses included Barrett's esophageal ulcer and hiatal 
hernia that had been repaired twice.  Dr. S.O.N. added that 
the veteran was treated with Omeprazole (Prilosec), 20 
milligrams per day as ordered by a CURE physician.  

Dr. S.O.N. then noted that the veteran's care at Internal 
Medicine until his diagnosis of carcinoma of the pancreas and 
stomach was related to intermittent claudication, 
degenerative joint disease of the knees, right shoulder 
bursitis/scapular pain, and rotator cuff tear.  Dr. S.O.N. 
indicated that the veteran's surgeries included hiatal hernia 
repair times two and aorticfemoral bypass.  Dr. S.O.N. 
reported that he thoroughly reviewed the veteran's medical 
records from "VAMC" and Dr. R.E.M.'s April 25, 1997 letter.  
Dr. S.O.N. indicated that he concurred with Dr. R.E.M.'s 
assessment of timeliness of treatment.  Dr. S.O.N. directed 
that attention however should be noted that an upper GI 
endoscopy conducted on May 14, 1996 at St. John's Regional 
Medical Center by C.A., M.D. was negative for stomach cancer.  

Research ("Product Information") from the appellant noted 
that additional adverse experiences occurring in less than 
one percent of patients or subjects who took Prilosec, 
included pancreatitis and gastro-duodenal carcinoids, 
although the relationship to Prilosec was noted as unclear.  

In a follow up letter dated November 14, 1997, Dr. R.E.M. 
noted that the veteran underwent a palliative surgical 
procedure to bypass the tumor and relieve obstructive 
jaundice.  Dr. R.E.M. clarified that the veteran did not have 
pancreatitis, but rather, the veteran had pancreatic 
carcinoma.  Dr. R.E.M. reiterated that prior to the veteran's 
presentation at St. John's Regional Medical Center with signs 
of obstructive jaundice, the veteran had been evaluated at VA 
and he had been diagnosed as having a hiatal hernia.  Dr. 
R.E.M. then noted the following:

However, the symptoms [the veteran] complained 
about were the same as those he had with respect to 
his pancreatic carcinoma.  Since that evaluation 
was less than a year from his diagnosis of 
pancreatic carcinoma, the initial workup by the VA 
may not have been adequate to find an earlier stage 
of his pancreatic carcinoma.  For that reason, I 
ask you to reevaluate your decision.  [The 
appellant] has every right to believe that the 
diagnosis might have been made before May.  Whether 
this would have affected his ultimate prognosis 
will never be known.  

In a follow up letter dated December 4, 1997, Dr. S.O.N. 
noted that it was his opinion that the diagnosis of 
"pancreatitis" was not only made by abnormal laboratory 
findings, but also through clinical findings and 
identification of associated disorders.  Dr. S.O.N. 
maintained that in the veteran's case, he had "symptoms of 
pancreatitis, i.e., intermittent pain in the upper abdomen 
through the back, distention, nausea and occasional vomiting, 
but was not diagnosed at the VA Hospital as of early 1995 
because no lab tests were performed."  Dr. S.O.N. asserted 
that these symptoms were presumed to be related to alcohol 
use and associated gastritis.  Dr. S.O.N. concluded that 
"[i]t [was] apparent by these symptoms and the subsequent 
diagnosis of pancreatic carcinoma that the workup by the VA 
Hospital in early 1995 was not complete in order to detect an 
earlier stage of pancreatic carcinoma."   

In a follow up letter dated December 17, 1997, Dr. S.O.N. 
noted that when the veteran first presented at Internal 
Medicine on March 8, 1994, the veteran had already been 
prescribed Omeprazole (Prilosec), 20 milligrams per day, by a 
CURE physician.  

In a February 2004 VA medical opinion, Dr. S.B. (staff 
physician in Hematology/Oncology), indicated that he reviewed 
the claims file.  Dr. S.B. noted that the veteran was part of 
the VA program CURE, which dealt with the veteran's upper 
gastrointestinal problems and his Barrett's esophagus.  Dr. 
S.B. reported that according to the chart, in 1983, the 
veteran began being seen by VA and with that, he had been 
having annual biopsies done of the esophagus each year up 
until May 14, 1995, as part of the CURE program.  Dr. S.B. 
maintained that he reviewed the gastric duodenal biopsies and 
esophageal biopsies and found no abnormal findings on those 
biopsies.  Dr. S.B. added that there were no treatment 
records for the period between May 14, 1995 and December 17, 
1995-the date the veteran was seen at a private facility.  
Dr. S.B. concluded that the veteran's "hiatal hernia, 
esophageal ulcer and Barrett esophagus, [had] no relationship 
between those medical problems and the diagnosis of his 
pancreatic cancer."  Dr. S.B. reiterated that there were no 
abnormal findings on the annual biopsies taken by VA.  Dr. 
S.B. opined that the difference in time between the last time 
the veteran was seen and biopsied by VA in May 14, 1995 and 
December 17-18, 1995, when the pancreatic cancer was 
discovered, "would have little impact on the survival of the 
pancreatic cancer patient."  Dr. S.B. contended that in the 
veteran's case, "who did have metastasis, as well as, the 
pancreatic cancer, ..., the veteran may have already been as 
likely in a metastatic situation, to the other organs, even 
at an earlier time than was posted when [he was] hospitalized 
in December 1995."  





Pertinent Laws and Regulations

The appellant seeks entitlement to Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C. § 1151.  She contends that had VA diagnosed pancreatic 
cancer earlier, it could have been treated properly and/or 
the veteran would have lived longer. 

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training,  
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R.      §§ 3.358, 3.800 (2004).  For claims 
filed prior to October 1, 1997, a claimant is not required to 
show that the additional disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. § 
1151(a)(1)(A)(B) (West 2002); Brown v. Gardner, 115 S. Ct. 
552 (1994) (providing that language of statute was plain and 
did not require a showing of fault); VAOPGCPREC 40-97 
(holding that "[a]ll claims for benefits under 38 U.S.C. § 
1151, which governs benefits for persons disabled by 
treatment or vocational rehabilitation, filed before October 
1, 1997, must be adjudicated under the provisions of section 
1151 as they existed prior to that date.").  The appellant's 
claim was filed prior to October 1, 1997; therefore, 38 
U.S.C. § 1151 as amended, is not for application in this 
case.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R.   § 3.358(b)(1) (2004).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2) (2004).  Several 
conditions govern the determination of whether any additional 
disability resulted from VA training, hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358(c) (2004).  With respect to those conditions relevant 
to the appellant's claim, it is necessary for the veteran to 
show that additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment or examination, not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1) (2004).  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R.                 § 3.358(c)(2) (2004).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  38 C.F.R. § 3.358(c)(3) (2004).  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Id.  

A VA General Counsel opinion held that under the provisions 
of 38 U.S.C. § 1151 applicable to claims filed prior to 
October 1, 1997, benefits may be paid for  disability or 
death attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  VAOPGCPREC 5-01.  The General Counsel held that 
disability or death due to a preexisting condition may be 
viewed as occurring "as a result of" the VA treatment or 
examination only if a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death.  Id.  

The General Counsel further held that the factual elements 
necessary to support a claim under section 1151 based on the 
failure to diagnose or treat a preexisting condition may vary 
with the facts of each case and the nature of the particular 
injury and cause alleged by the claimant.  Id.  The General 
Counsel noted that as a general manner, however, entitlement 
to benefits based on such claims would ordinarily require a 
determination of the following:  (1) VA failed to diagnose 
and/or treat a preexisting disease or injury; (2) a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment; and (3) the veteran 
suffered disability or death which probably would have been 
avoided if proper diagnosis and treatment had been rendered.  
Id.  In determining whether proper diagnosis and treatment 
probably would have prevented subsequent disability or death, 
the benefit of the doubt rule in 38 U.S.C. § 5107(b) should 
be applied when applicable.  Id.  


Analysis 

It is apparent in this case that there was a delay of over 
six months, between May and December 1995, when the veteran's 
pancreatic cancer remained undiagnosed while he was under VA 
care for Barrett's esophagus until when he initially 
presented at St. John's Hospital with obstructive jaundice.  
In Dr. R.E.M.'s April 25, 1997 letter, she maintained that 
the veteran "certainly had that tumor at the time of his 
workup at the Veterans Hospital for Barrett's esophagus."  
As a point of clarification, the Board notes that Dr. R.E.M. 
is referring to the veteran's presentation at a VA clinic for 
a biopsy in May 1995 (as opposed to the January 1995 visit 
and February 1995 biopsy report) as Dr. R.E.M. noted that 
after the "evaluation," "[l]ess than six months later [the 
veteran] had the surgery for the locally advanced cancer," 
which the Board notes was conducted in December 1995.  On the 
other hand, in Dr. R.E.M.'s November 14, 1997 letter, she 
also maintained that the appellant had every right to believe 
that the diagnosis might have been made before May, which 
could be a reference to the veteran's January 1995 visit and 
February 1995 biopsy report.  Nevertheless, Dr. R.E.M.'s 
opinion that the veteran's pancreatic cancer was present 
during the time VA conducted the May 1995 biopsy is 
uncontroverted by the medical evidence.  VA Dr. S.B. conceded 
that that "the veteran may have already been as likely in a 
metastatic situation, to the other organs, even at an earlier 
time" than December 1995.   It follows that the veteran's 
pancreatic cancer most likely would have been diagnosed 
earlier had the tumor been detected in May 1995 or earlier in 
February 1995.  Consequently, the Board concludes that VA 
failed to diagnose and/or treat the veteran's pancreatic 
cancer in February or May 1995.  Thus, the first element to 
support a claim under section 1151 is met. 

Further, the medical evidence supports a conclusion that the 
tumor reasonably should have been diagnosed in February or 
May 1995.  Drs. R.E.M. and S.O.N. essentially maintained that 
more invasive testing should have been conducted by VA based 
on the veteran's symptomatic complaints, which were similar 
to those associated with pancreatic carcinoma or 
pancreatitis, but were instead interpreted by VA as solely 
symptomatic of the veteran's hernia and alcohol use with 
associated gastritis.  The Board notes that VA treatment 
records dated in 1995 do not show any complaints of or 
treatment for "pain in the upper abdomen through to the 
back" or "intermittent pain in the upper abdomen through 
the back, distention, nausea and occasional vomiting," as 
described by Drs. R.E.M. and S.O.N.  St. John's Hospital 
records, however, do show that when the veteran initially 
presented at the hospital in December 1995, he reported that 
he had noticed epigastric pain that possibly radiated to the 
back, he had noticed a change in his chronic back pain, and 
he had noted a recent onset of weight loss as well as 
discomfort that he associated with his hernia.  The appellant 
provided sworn testimony that the appellant complained of 
back pain, stomach pain, nausea, and loss of weight to VA 
physicians but they attributed his complaints to his 
Barrett's esophagus.  Thus, there is some evidence that tends 
to support Drs. R.E.M. and S.O.N.'s contention that based on 
the veteran's symptomatic complaints, VA should have been on 
notice to conduct more invasive tests for "identification of 
associated disorders" to more fully account for the source 
of the veteran's complaints.  

The Board is cognizant of VA Dr. S.B.'s indication that the 
annual gastric duodenal biopsies and esophageal biopsies 
revealed no abnormal findings.  Indeed, in Dr. S.O.N.'s June 
20, 1997 letter, he acknowledged that even after the veteran 
was diagnosed with pancreatic cancer in December 1995, a May 
1996 upper GI endoscopy was negative for stomach cancer.  VA 
Dr. S.B.'s opinion, however, is silent on the point of 
whether a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have conducted further tests where biopsies revealed 
no abnormal findings in a patient being treated for Barrett's 
esophagus.  Instead, the record only reflects that in the 
opinions of Drs. R.E.M. and S.O.N., additional testing for 
pancreatic cancer and pancreatitis should have been performed 
by VA in light of the veteran's history and complaints.  
Accordingly, the Board finds that VA failed to exercise the 
degree of skill and care ordinarily required of the medical 
profession and had the degree of skill and care ordinarily 
required been exercised, the veteran's pancreatic cancer 
reasonably should have been diagnosed and treated in February 
or May 1995.  Thus, the second element necessary to support a 
claim under section 1151 is met.  

In considering the contrasting opinions provided, the Board 
also concludes that the evidence is in relative equipoise or 
essentially balanced as to whether the failure to diagnose 
and treat the veteran sooner resulted in 'additional 
disability' which otherwise would have been avoided.  VA Dr. 
S.B. opined that the difference in time between the last time 
the veteran was seen and biopsied by VA in May 1995 and 
December 1995, when the pancreatic cancer was discovered, 
"would have little impact on the survival of the pancreatic 
cancer patient."  In Dr. R.E.M.'s November 14, 1997 letter, 
she similarly expressed that it would never be known if the 
delay in detection and diagnosis affected the veteran's 
"ultimate prognosis."  Based on the foregoing, it appears 
that even given the delay in detection and diagnosis between 
May 1995 (or February 1995) and December 1995, the veteran's 
death from pancreatic cancer with metastasis would not have 
been avoided if he had been properly diagnosed by VA prior to 
December 1995.  Thus, the veteran did not  actually suffer 
the 'additional disability' of death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  

VA's General Counsel, however, has cautioned that careful 
consideration should be made of the benefit of the doubt rule 
in 38 U.S.C. § 5107(b) in determining whether proper 
diagnosis and treatment probably would have prevented 
subsequent disability or death.  VAOPGCPREC 5-01.  Drs. 
R.E.M. and S.O.N. are of the same opinion that the veteran 
may have had a more treatable tumor if found earlier.  Thus, 
the Board resolves reasonable doubt in appellant's favor that 
if the veteran may have had a more treatable tumor if found 
earlier, it probably would have resulted in the veteran 
living longer and VA's failure to diagnose and treat the 
veteran sooner resulted in the 'additional disability' of 
hastening his inevitable death.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the factual elements necessary to 
support a claim under section 1151, as set forth by the VA 
General Counsel, have been met.  Accordingly, the Board 
concludes that entitlement to DIC benefits pursuant to 
38 U.S.C. § 1151 is warranted.  

Finally, with the Board's grant of DIC under the provisions 
of 38 U.S.C. § 1151, the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
are rendered moot as disability compensation shall be awarded 
in the same manner if such disability or death were service-
connected.  Accordingly, the appeal as to the claims of 
entitlement to DIC under 38 U.S.C. §§ 1310, 1318 is dismissed 
as no benefit remains to be awarded and no controversy 
remains. 




ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1151 is granted. 

Entitlement to service connection for the cause of the 
veteran's death is dismissed as moot. 

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318 is dismissed as moot.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


